 

 

 

USDC SDNY

|| DOCUMENT
ELECTRONICALLY FILED
DOC #:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

| J| DATE FILED:

 

UNITED STATES OF AMBRICA
: CONSENT PRELIMINARY ORDER
- VV. 7 OF FORPEITURE/
: MONEY JUDGMENT
RICARDO MATTIS,
19 Cr. 453 (LAK)
Defendant.

~ eee ee eee LLL

WHEREAS, on or about June 18, 2019, RICARDO MATTTS (the
defendant”), was charged in a two-count Information, 19 Cr, 453
(LAK) (the “Information”), with conspiracy to commit access device
fraud, in violation of Title 18, United States Code, Section
1029(b} (2) (Count One); and access device fraud, in violation of
Title 18, United States Code, Section 1029(a) (5), (b) (1), and 2
(Count Two};

WHEREAS, the Information included a forfeiture
allegation as to Counts One and Two of the Information, seeking
forfeiture to the United States, pursuant to Title 18, United
States Code, Section, 982(a) (2) (B) and 1029(c) (1) (C), of any and
all property constituting or derived from, proceeds obtained
directly or indirectly, as a result of the commission of the
offenses charged in Counts One and Two of the Information, and any
and all personal property used or intended to be used to commit
the offenses charged in Counts One and Two of the Information,

including but not limited to a sum of money in United States

 
currency representing the amount of proceeds traceable to the
commission of the offenses charged in Counts One and Two of the
Information;

WHEREAS, on or about June 18, 20153, the defendant pied
guilty toe Counts One and Two of the Information, pursuant to a
plea agreement with the Government, wherein the defendant admitted
the forfeiture allegation with respect to Counts One and Two of
the Information and agreed to forfeit, pursuant to Title 18, United
States Code, Section 982 (a) (2) (B) and 1029(c) (1) (C), a sum of money
equal to $325,523.94 in United States currency, representing the
amount of proceeds traceable to the commission of the offenses
charged in Counts One and Two of the Information;

WHERBAS, the defendant consents to the entry of a money
judgment in the amount of $325,523.94 in United States currency
representing the amount of proceeds traceable to the offenses
charged in Counts One and Two of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offenses charged in Counts One and Two of the Information that the
defendant personally obtained cannot be located upon the exercise

ef due diligence.

 

 

 

 
IT £S HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorney, Michael
D. Longyear of counsel, and the defendant, and his counsel, Grainne
Of Neill, Esq., that:

1. As a result of the offenses charged in Counts One
and Two of the Information, to which the cefendant pled guilty, a
money judgment in the amount of $325,523.94 in United States
currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offenses charged in Counts One and Two
of the Information that the defendant personally obtained, shall
be entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, RICARDO
MATTIS, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money Judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office, '
Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

 

 

 

 
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

ri The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

B. The Clerk of the Court shali forward three
certified copies of this Consent Preliminary Order of

Forfeiture/Money Judgment to Assistant United States Attorney

 

 

 
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney's
Office, One St. Andrew’s Plaza, New York, New York i0007.

9, The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or more
counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:
GEOFFREY 5S. BERMAN

United States Attorney for the
Southern District of New York

ay: fil | /2/20

MICHAEL D. LONGYEAR DATE
Assistant United States Attorney

One St. Andrew's Plaza

New York, NY 10007

(212) 637-2223 —

 

 

  

 

RICARDO MA
By: k ° U/, Va
RICARDO MATTIS AT BE
“
wan
a a ce
By: 7° oe Jive 2)
GRAINNE O’NETLL, ESQ. DATE

Attorney for Defendant
OfNeill & Hassen
25 Bighth Ave, Suite C

Brook}yn, NY ipl
SO wo Kh.
A; ku iyi 0LO

HONORABLE LEWIS ANE LaN DATE
UNITED STATES DISTRICT JUDGE

 
